Journal Entries: (i) May 4, 1830: motion for default judgment and assessment of damages; (2) May 7, 1830: continued; (3) Dec. 10, 1830: rule for default judgment, the clerk to assess damages; (4) Dec. 15, 1830: judgment; (5) June 28, 1836: motion by George Shapperd and Michael A. Patterson for a rule on Joseph W. Brown to show cause why a certain deed, executed by the United States marshal of certain land levied on and sold by him by virtue of an execution issued in this cause, should not be cancelled and said marshal ordered to make a deed to said Shapperd and Patterson.
Papers in File (1829-36): (1) Precipe for capias; (2) capias and return; (3) recognizance; (4) declaration; (5) motion for default judgment; (6) motion for judgment; (7) writ of fi. fa. and return; (8) precipe for alias fi. fa.; (9) alias fi. fa., return, report of sale; (10-12) receipts; (13) account current; (14) Treasury transcript.
File No. 33 of 1829.